Citation Nr: 0945008	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  98-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for tinea 
versicolor.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel













INTRODUCTION

The Veteran served on active duty from February 1972 to March 
1974.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2009, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Such action had 
been preceded by entry of a September 2006 decision by the 
United States Court of Appeals for Veterans' Claims (Court), 
vacating and remanding a Board decision of September 2002, in 
which a claim for increase for tinea versicolor was denied.  
Pursuant to the Court's September 2006 decision, the Board 
remanded this case in July 2007 in order to ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009), as well as to afford the Veteran a VA medical 
examination and to permit the AMC to readjudicate the claim 
for increase.  In the February 2009 decision, the Board once 
again remanded this case.  The Board noted that in September 
2008, the Veteran underwent a VA skin examination where 
photographs were taken.  However, the photographs had not 
been associated with the examination report.  Thus, upon 
remand, the AMC was directed to obtain for inclusion in the 
record the photographs of the Veteran's skin taken during the 
course of the September 2008 VA examination.  In April 2009, 
the AMC received the aforementioned photographs.  Therefore, 
the necessary development has been completed and the case is 
ready for appellate consideration.      

In this appeal, the Veteran had been represented by Attorney 
R. Edward Bates.  In a June 2005 letter, the RO informed the 
Veteran that VA's Office of General Counsel had canceled the 
accreditation of the attorney to represent claimants for VA 
benefits and cancelled the Veteran's declaration of 
representation for the attorney.  The Veteran was provided 
information regarding selecting another representative but by 
not responding, he has elected to represent himself in this 
appeal.       



FINDINGS OF FACT

The Veteran's service-connected tinea versicolor is 
asymptomatic; there is no evidence of record showing that his 
tinea versicolor is productive of exfoliation, exudation, or 
itching of an exposed surface or extensive area; involvement 
of at least 5 percent of either the Veteran's entire body or 
an exposed area has not been manifested, nor has intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs been prescribed.   


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
service-connected tinea versicolor have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.118, Diagnostic Codes 7806, 7813 (2002); Diagnostic 
Codes 7806, 7813 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.




Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 and August 2007 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2007 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2006 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board recognizes that written notice was provided in 
March 2006 and August 2007, after the decision that is the 
subject of this appeal.  However, despite any timing 
deficiency with respect to this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for an increased (compensable) rating for tinea 
versicolor, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.          

During the pendency of the this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding claims for increased ratings, such as the claim on 
appeal.  In Vazquez-Flores, supra, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  This decision, however was recently overruled 
in large part by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  The Board finds that the 
August 2007 letter substantially satisfies the current 
notification requirements.  As the Veteran has not indicated 
any prejudice caused by a content error and no such error is 
apparent, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in January 2001 and September 2008, which was 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal; the VA has no 
further duty to provide an examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327 (2009).        

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

In a January 1985 rating action, the RO granted service 
connection for tinea versicolor.  The RO primarily based its 
decision on the Veteran's service treatment records which 
showed that in April 1973, he was treated for tinea 
versicolor of the neck, right shoulder, and right chest.  In 
addition, in a January 1985 VA examination, the Veteran was 
diagnosed with tinea versicolor.  The RO assigned a 
noncompensable disability rating under Diagnostic Code 7813, 
effective from June 13, 1984.      

By a February 1987 decision, the Board determined that there 
was no evidence showing that the Veteran's service-connected 
tinea versicolor was manifested by exfoliation, exudation or 
itching involving an exposed surface or extensive area.  
Thus, the Board concluded that the schedular requirements for 
an increased (compensable) evaluation for tinea versicolor 
had not been met.   

In August 1995, the Veteran underwent a VA general 
examination.  At that time, he stated that he had dry, flaky 
skin during service and was given "a pill."  According to 
the Veteran, the pill caused him to develop black spots on 
his upper trunk, the back more than the front.  He was 
diagnosed with tinea versicolor.  The Veteran reported that 
at present, his condition had improved, except that he still 
had black spots.  He noted that his skin was not flaking off 
as it once did and that he was no longer using topical 
creams.  Upon physical examination, the Veteran had multiple 
darkly pigmented macular lesions ranging from size 0.1 inch 
to 0.3 inch, posterior more than anterior thorax.  The 
Veteran's skin was smooth, with normal moisture and no 
scaling.  He had no such lesions noted elsewhere on his body.  
The diagnosis was tinea versicolor.  

In a December 2000 decision, the Board remanded the Veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU) due to service- connected 
disabilities, in addition to remanding other claims.  In 
connection with the Veteran's TDIU claim, the Board directed 
the RO to provide the Veteran with a VA skin examination to 
determine the current severity of his service-connected tinea 
versicolor.      

In January 2001, the Veteran underwent a VA skin examination.  
At that time, he stated that he was diagnosed with tinea 
versicolor while he was in the military.  He stated that his 
skin disorder would "come and go."  The Veteran reported 
that he was not currently taking any medication for his skin 
disorder.  Upon physical examination, the examiner reported 
that there was no evidence of any rash that would pertain to 
tinea versicolor.  There was no evidence of tinea versicolor 
anywhere on the Veteran's body.  In regard to a diagnosis, 
the examiner stated that the skin examination was normal and 
that there was no evidence of tinea versicolor.  The examiner 
noted that according to the Veteran, the last time that he 
had a flare-up was three years ago.       

A VA skin examination was conducted in September 2008.  At 
that time, the examiner stated that he had reviewed the 
Veteran's claims file.  The examiner indicated that according 
to the Veteran, he had not been seen by dermatology in a long 
time and that he had not received any treatment in the last 
year.  Upon physical examination, the Veteran's neck and arms 
were clear.  Examination of the Veteran's back showed 
occasional hyperpigmented macule.  There were no scale or 
hypopigmented areas.  In regard to diagnostic tests, there 
were no appreciable scales to scrape.  The diagnosis was 
history of tinea versicolor.  The examiner noted that zero 
percent of the Veteran's body surface area (BSA) was 
affected.  Photographs of the Veteran's chest and back were 
associated with the examination report.      


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms what would warrant different ratings."  
Hart, supra, at 509.

As previously stated, the Veteran's service-connected tinea 
versicolor has been assigned a noncompensable disability 
rating under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7813, which is under the schedule of ratings for the 
skin.  In this regard, the Board notes that by regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for evaluating the skin.  
Compare 38 C.F.R. § 4.118 (2002), with 38 C.F.R. § 4.118 
(2003).  As the Veteran's appeal was pending at the time the 
applicable regulations were amended, the Veteran is entitled 
to consideration under the old criteria, and under the new 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  38 U.S.C.A. § 5110(g)(West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997).

The Veteran was provided with notice of the change in the 
rating criteria in a July 2009 Supplemental Statement of the 
Case, and was given the opportunity to provide additional 
evidence or argument on the issue on appeal.  The evidence of 
record is negative for a response from the Veteran.  
Therefore, in light of the above, the Board finds that there 
is no prejudice to the Veteran in the Board's adjudication of 
the claim under both sets of criteria.  See Bernard, 4 Vet. 
App. at 384, 392-94.

In the instant case, the Veteran maintains that his current 
rating is not high enough in light of the disability that his 
tinea versicolor causes.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under the old criteria, ratings under Diagnostic Code 7813 
for dermatophytoses are to be rated as for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations, unless otherwise provided. 

Under the former criteria for Diagnostic Code 7806 for 
eczema, a noncompensable evaluation is warranted for slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area. A 30 percent evaluation is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

In the Veteran's case, a compensable rating is not warranted 
under the old criteria for the Veteran's service-connected 
tinea versicolor.  In this regard, in both of the Veteran's 
VA examinations, dated in January 2001 and September 2008, 
the Veteran's tinea versicolor was asymptomatic and was not 
shown anywhere on his body.  In the January 2001 VA 
examination, the Veteran's skin was reported to be normal.  
In the September 2008 VA examination, although examination of 
the Veteran's back showed occasional hyperpigmented macule, 
there were no scale or hypopigmented areas.  In addition, 
there were no appreciable scales to scrape.  Thus, there is 
no medical evidence showing that the Veteran has eczema with 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  Accordingly, a compensable rating 
under the former Diagnostic Code 7806 is not warranted.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The revised criteria for Diagnostic Code 7813 states that 
dermatophytosis is to be rated as disfigurement of the head, 
neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806), depending 
on the predominant disability.  As the Veteran's predominant 
disability manifests itself by skin irritation, the disorder 
is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The revised criteria for Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned if dermatitis or 
eczema involves less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent evaluation will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  Higher ratings are warranted when 
the dermatitis or eczema affects a greater percentage of the 
skin or requires intermittent systemic therapy such as 
corticosteroid or other immunosuppressive drugs for a total 
duration of six weeks or more.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2009).

The Board observes that there is no basis for a compensable 
evaluation under the new rating criteria for Diagnostic Code 
7806.  In this regard, the Board notes that there is no 
evidence of record showing that the Veteran's tinea 
versicolor involves 5 to 20 percent of either his entire body 
or exposed areas.  In fact, in the Veteran's September 2008 
VA examination, the examiner specifically stated that the 
zero percent of the Veteran's BSA was affected, and that 
there was no evidence of tinea versicolor.  There is also no 
evidence of record showing that the Veteran has undergone 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks in the past year or during any one-year 
period.  At the time of the September 2008 VA examination, 
the Veteran stated that he had not been seen by dermatology 
in a long time and that he had not received any treatment in 
the last year.  Accordingly, a compensable rating under the 
revised criteria for Diagnostic Code 7806 is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for an increased (compensable) rating for tinea versicolor.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim for a compensable rating must be denied.  38 
U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to an increased (compensable) rating for tinea 
versicolor is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


